          Case 1:20-cv-01468-NRB Document 30 Filed 11/19/20 Page 1 of 1




                                                                                     Stephen E. Paffrath, Esq.
                                                                               stephen@dieschlawgroup.com
                                                                                             (415) 845-5506




                                           November 19, 2020


 VIA ECF
 The Honorable Naomi Reice Buchwald
 United States District Court Judge, Southern District of New York
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl Street
 New York, NY 10007-1312

 Re:    Real Selling Group LLC v. ESN Group, Inc.
        SDNY Case No. 1:20-cv-01468

 Dear Judge Buchwald:

 I am counsel for Defendant ESN Group, Inc. and I write in response to Plaintiff’s letter
 motion of today’s date requesting leave for the late filing of his opposition to Defendant’s
 motion to dismiss.

 Defendant takes no position on whether the Court should grant the requested leave for late
 filing but notes that Defendant’s moving papers were filed 104 days ago.

 Defendant does oppose Plaintiff’s request that Defendant meet and confer with Plaintiff
 before seeking to file a sur-reply. If Defendant identifies issues in Plaintiff’s reply brief
 that call for a sur-reply, a meet-and-confer process could not plausibly resolve those
 issues, and instead would serve only to further delay the resolution of Defendant’s
 motion. During the October teleconference, the Court suggested that, if Defendant
 believes a sur-reply is warranted, it submit a letter motion to the Court seeking leave to
 file its sur-reply. Defendant respectfully submits that the Court’s suggested approach
 remains appropriate.

Respectfully Submitted,

 /s/ Stephen E. Paffrath

Stephen E. Paffrath




 DIESCH LAW GROUP, APC ê2207 Plaza Drive, Ste. 300, Rocklin, CA 95765 êT. 916.740.6470 ê F. 916.740.6460
